Motion for order postponing argument of the appeal and extending the time to serve and file the brief herein granted to the extent that defendants are allowed until thirty days from the date hereof or until ten days after the determination by the Supreme Court of the United States of the city’s petition for certiorari in Matter of United Piece Dye Works v. Joseph (307 N. Y. 780), whichever is sooner, to serve and file their brief on appeal to this court in the present case; in the meantime, argument of the present case is postponed until further direction of this court. [See 307 N. Y. 837.]